Citation Nr: 0402661	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-06 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected diabetes mellitus, as due to 
exposure to herbicides (Agent Orange) during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to February 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the RO in 
Detroit, Michigan, which awarded service connection and 
assigned a 20 percent disability rating for diabetes 
mellitus.  


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  The veteran's diabetes mellitus currently requires daily 
insulin injections and a restricted diet, without restriction 
of activities. 


CONCLUSION OF LAW

The criteria for a rating higher then 20 percent for diabetes 
mellitus, based on an initial determination, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has been notified of evidence required to 
substantiate the claim.  The Board concludes that discussions 
as contained in the December 2001 rating decision, in the 
April 2002 statement of the case, in the August 2003 
supplemental statement of the case and VA letters to the 
veteran dated in July 2001, October 2001, March 2003 and July 
2003, have provided the veteran with sufficient information 
regarding the applicable regulations.  The veteran and his 
representative have submitted written arguments and 
testimony.  The rating decision and statement of the case 
provided notice to the veteran of what was revealed by the 
evidence of record.  Additionally, these documents notified 
him why this evidence was insufficient to award the benefit 
sought.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board is aware of the recent decision of United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) which 
stands for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  38 U.S.C. §§ 5100, 
5103(a).  The Court further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  

In order to satisfy the holding in Pelegrini to the letter of 
the law, would require the Board to dismiss this case, 
holding that the rating decisions of the RO promulgated prior 
to providing the veteran full VCAA notice were void ab 
initio.  The result of this action would require that the 
entire rating process be reinitiated, with the claimant being 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  

In this case, the claimant was provided every opportunity to 
submit evidence, attend a hearing at the RO before a hearing 
officer or before a VLJ at the RO or in Washington, D.C.  He 
was provided with the appropriate law and regulations.  He 
was given ample time to respond.  To allow the appeal to 
continue would result in nonprejudical or harmless error.  
"The record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) 

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided in effect and no additional pertinent evidence 
appears forthcoming. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Thus, it is concluded that the claimant has 
sufficient notice of the type of information needed to 
support said claims and the evidence necessary to complete 
the application.  Therefore, the Board concludes that the 
duty to assist and notify as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, has been satisfied with respect to said issue on 
appeal.  Accordingly, appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

The veteran served on active duty from June 1965 to February 
1969.

A rating action in December 2001 granted service connection 
for diabetes mellitus based on service medical records and 
service personnel records which confirmed the veteran's duty 
in Vietnam.  The RO also reviewed private hospitalization 
records dated from June 1999 to May 2001.  A private hospital 
report dated June 1999 showed that the veteran complained of 
weakness and blurry vision for approximately three to four 
days.  In addition, he reported substance abuse, namely 
heroin, and was on methadone.  A discharge summary dated June 
1999, reported that his blurred vision improved when he was 
administered Insulin which brought his sugar level under 
control.  His diagnosis at discharge was diabetes mellitus.  
In a May 2001 private hospitalization report the veteran 
complained of polyuria and polydipsia as well as abdominal 
pain for two days.  He reported that he had not taken insulin 
for three months due to the fact that he was unable to 
purchase it since he lost his job.  Upon admission he was 
administered Insulin and his diabetes was brought under 
control.  His diagnosis upon discharge was diabetic 
ketoacidosis secondary to noncompliance with insulin 
medication.   

VA outpatient treatment records dated October 1999 to August 
2001 reflect ongoing treatment for diabetes mellitus.  In 
December 1999 the veteran presented for a diabetes mellitus 
Endo assessment and was informed that he needed a diabetes 
mellitus class and a glucometer.  Also, in December 1999 he 
underwent a routine eye examination which showed no diabetic 
retinopathy.  In May 2001 the veteran presented with 
complaints of weakness.  The pertinent diagnoses were 
hyperglycemia with sugars in the 100 to 200 range and 
hypokalemia secondary to insulin.  Again, in May 2001, he 
attended a diabetes education class and was instructed on the 
safe use and proper operation of a glucose-testing meter.

During a VA examination in October 2001, the veteran reported 
that he checked his blood sugar once a day and was able to 
cope with mild hypoglycemia by ingesting sweets or drinking 
orange juice.  He reported two episodes of keto-acidosis for 
which he was hospitalized.  He reported numbness in his right 
foot prior to his diagnosis of diabetes.  The pertinent 
diagnostic assessment was diabetes mellitus which was under 
excellent control.

VA outpatient treatment notes dated November 1999 to November 
2002 reflect treatment for numerous disabilities, including 
diabetes mellitus.  The outpatient treatment notes are 
consistent for showing hemoglobin AIC under an excellent 
glycated control level.  

During a travel Board hearing in October 2002, the veteran 
testified that he used  insulin twice a day and was on a 
restricted diet.  He reported that he was hospitalized once 
for diabetes in May 2001.  He experienced numbness in his 
right foot and reported that his left foot and toes ached to 
the point that he could hardly walk.  He also reported 
difficulty with his vision. 

During a February 2003 VA eye examination the veteran 
complained of blurred vision.  The diagnosis reflected no 
diabetic retinopathy in either eye.  The examiner opined that 
the cataracts were related to his age and not due to 
diabetes.         

In April 2003 the veteran completed a VA diabetes mellitus 
examination.  He reported that in 1999 he was diagnosed with 
diabetes and hypertension and since that time he took 
insulin.  He stated that he followed a diabetic diet since 
1999 and reported that his sugars varied from 90 milligrams 
to 130 milligrams in the past three to four weeks prior to 
his examination.  He experienced hypoglycemic episodes three 
to four times a month.  He reported tingling and numbness of 
both hands and feet for the past two years.  Physical 
examination revealed that sensations including monofilament 
touch sensation were intact on both sides and power appeared 
normal.  The diagnoses were adult-onset diabetes mellitus, 
good glycemic control with hemoglobin A1C 5.8 percent, 
hypertension, on medication, well controlled and not caused 
by diabetes mellitus, partial erectile dysfunction, most 
likely related to diabetes mellitus, hypertension and 
medication, moderate bilateral carpal tunnel syndrome and 
sensory neuropathy of both lower extremities, as likely as 
not related to diabetes mellitus.  The examiner opined that 
the veteran required a restricted diet and insulin injections 
for his diabetic management but there was no limitation of 
ordinary daily activities secondary to his diabetes mellitus.  
He was not able to do exercises because of his chronic low 
back problem.  He was admitted to the hospital one time for 
the management of nonketotic hyperglycemia in May 2001 but no 
subsequent hospitalizations for diabetic management.    

In May 2003, the Board remanded the case in order to obtain 
additional evidence.  The veteran was contacted by letter and 
requested to provide additional information.  He did not 
respond.  The case was subsequently returned to the Board.

Analysis

The veteran contends that his service-connected diabetes 
mellitus is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.

The veteran's diabetes mellitus is rated according to the 
provisions provided in 38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7913.  Under DC 7913, a 20 percent rating requires 
insulin and a restricted diet, or oral hypoglycemic agent and 
restricted diet. A 40 percent rating is warranted when the 
disease requires the taking of insulin, a restricted diet, 
and regulation of activities.  A 60 percent rating requires 
the taking of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total schedular (100 percent) rating for 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Code 7913 (2003).

In order for a higher 40 percent rating to be warranted, the 
evidence would have to establish that the veteran's diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities.  Although the record reflects that the veteran is 
required to take daily insulin injections and he is on a 
restricted diet, as noted, in the April 2003 VA examination, 
his daily activities are not limited as a result of his 
diabetes mellitus.  In summary, a 40 percent rating is not 
deemed warranted under DC 7913.  

Likewise, a higher 60 percent evaluation is not warranted.  
Although the veteran was hospitalized in May 2001 for 
diabetic ketoacidosis secondary to noncompliance with insulin 
medication, no subsequent hospitalizations were reported and 
he does not require visits twice a month to a diabetic care 
provider.  Moreover, there is no evidence of diabetic 
complications which would not be compensable if separately 
evaluated.  In summary, a 60 percent rating is not deemed 
warranted under DC 7913.  

Thus, the veteran's diabetes mellitus clearly does not meet 
the criteria for a higher rating.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's diabetes mellitus now causes or has 
in the past caused marked interference with his employment, 
or that such has in the past or now requires frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards.  Id. 

ORDER

Entitlement to an initial disability rating in excess of 20 
percent for service-connected diabetes mellitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



